Citation Nr: 1020070	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-16 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post arthroscopy of the left knee on the basis of 
instability, to include a separate compensable rating for 
mild degenerative changes of the left knee. 

2.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the right knee.

3.  Entitlement to a rating in excess of 10 percent for mild 
degenerative arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to 
July 1979.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut. 

In September 2009, the Veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file. 

The Board notes that the Veteran also perfected an appeal of 
the RO's denial of a claim for service connection for a back 
condition secondary to service-connected mild degenerative 
arthritis of the right hip that was adjudicated in the June 
2008 rating decision on appeal.  Thereafter, in a January 
2010 rating decision, service connection for lumbosacral back 
strain, on a secondary basis, was granted.  During the course 
of the appeal, service connection was granted for instability 
of the right knee, with a 10 percent rating assigned.  As 
these actions are considered full grants of the benefit 
sought with regards to this issue, this matter is no longer 
before the Board.

In April 2010, the Veteran was scheduled for a hearing before 
the Board at the RO (Travel Board hearing).  However, in a 
March 2010 letter, the Veteran, through his representative, 
stated that he wished to withdraw his request for a personal 
or video hearing before a member of the Board and to have his 
appeal considered on the record.  Under these circumstances, 
the request for Board hearing is deemed withdrawn.  See 38 
C.F.R. § 20.704 (d) (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The evidence of record reflects that the Veteran's status 
post arthroscopy of the left knee is productive of no more 
than moderate instability.

3.  The Veteran's mild degenerative changes of the left knee 
are manifested by x-ray evidence of arthritis, flexion 
limited to 90 degrees, at most, with normal extension.

4.  Osteoarthritis of the right knee has been manifested by 
pain, crepitus, flexion limited to 80 degrees, at most, and 
normal extension.

5.  Mild degenerative arthritis of the right hip has been 
manifested by pain and motion limited, at most, to 70 degrees 
on flexion, with pain at 110 degrees; and abduction from 0 to 
40 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post arthroscopy of the left knee, on the basis of 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for a separate 10 percent rating, but no 
higher, for mild degenerative changes of the left knee has 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003-5260, 5261 (2009).

3.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the right knee are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003-5260, 5261 (2009).

4.  The criteria for a rating in excess of 10 percent for 
mild degenerative arthritis of the right hip are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5252 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a November 2007 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claim for higher ratings. This letter 
also informed the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  This letter further 
requested that the Veteran submit any additional information 
or evidence in his possession that pertained to his claims.  
In addition, the November 2007 letter provided the Veteran 
with information regarding disability ratings and effective 
dates consistent with Dingess/Hartman.  The June 2008 RO 
rating decision reflects the initial adjudication of the 
claims for higher ratings on appeal.  Hence, the November 
2007 letter-which meets all four of Pelegrini's content of 
notice requirement- also meets the VCAA's timing of notice 
requirement.
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records and reports of December 2007 and December 2009 VA 
joints examinations.  Also of record and considered in 
connection with the appeal is the transcript of the September 
2009 hearing before RO personnel as well as various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In October 2007, the Veteran submitted a VA form 21-4138 
requesting a higher rating for his service-connected 
bilateral knee and right hip disabilities.

A December 2007 VA joints examination report reflects that 
the Veteran stated he had been unsteady due to pain in the 
knees and hip.  He reported clicking and grinding with 
painful range of motion.  The pain is constant and is 
triggered by walking a few blocks, going up and down the 
stairs and cold weather.  In the past twelve months, the 
Veteran reported flare ups to four times a month.  He does 
not use assistive devices.  He has not had a surgical 
operation or hospitalization for either knee or the right hip 
since April 2006.  The Veteran stated he has increased hip 
pain following standing for greater than fifteen minutes, 
walking, and going up and down the stairs.  The Veteran was 
seen by rheumatology and during that examination the 
Veteran's right hip was without swelling with mild pain upon 
flexion, abduction, external rotation, resisted hip 
abduction.  He had moderate tenderness over the right 
trochanteric bursa without swelling.  The right knee had mild 
effusion without warmth, tender along medial joint line.  The 
left knee was unremarkable.  Impression was bilateral hip 
osteoarthritis with right trochanteric bursitis.  

Physical examination revealed that the Veteran had normal 
posture and gait.  No ambulatory aids.  He had mild favoring 
of the right, but no asymmetric shoe wear pattern or abnormal 
callus depositions.  The right hip was tender to palpation of 
the greater trochanteric.  Range of motion was limited by 
pain to flexion of 0 to 70 degrees, extension 0 to 10 
degrees, abduction 0 to 40 degrees, adduction 0 to 30 
degrees, internal rotation 0 to 40 degrees, and external 
rotation 0 to 30 degrees.  No fatigue, weakness, 
incoordination, edema, effusion, instability, weakness, 
redness, or heat.  Some guarding of the right greater 
trochanteric area.  

On examination of the bilateral knees there was no soft 
tissue swelling or deformity.  Right knee had tenderness over 
the medial joint.  The left knee is only mildly tender in the 
same area.  Right knee range of motion was 0 to 80 degrees 
without pain, up to 110 degrees with pain.  Left knee range 
of motion was 0 to 90 degrees without pain and up to 110 with 
pain.  No additional loss of range of motion from pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  No edema, instability or weakness.  
He has difficulty with heel and toe raises.  No varus or 
valgus deformity.   Negative McMurray, Lachman, and drawers.  
Radiology impression were moderate degenerative disease of 
the right knee joint, mild degenerative changes of the left 
knee.  The impression was moderate degenerative joint disease 
(DJD) of the right knee, mild DJD of the left knee and mild 
DJD of the right hip with right greater trochanteric 
bursitis.  Mild subjective functional impairment.  

A July 2008 VA primary care record reflects that the Veteran 
complained of continued pain in his hips and knees, 
especially the right greater than the left.   Physical 
examination revealed local tenderness to palpation over the 
right greater than left trochanteric bursa area of the hip, 
muscle strength of the lower extremities was 5/5, sensation 
to light touch, normal posture and mild wide based gait, 
unable to tandem gait, and can not hop.  The diagnosis was 
DJD knees status post corticosteroid injection.    

An August 2008 VA rheumatology record notes that the Veteran 
has bilateral knee pain, right greater than left, and right 
hip pain.  Physical examination of the right knee revealed 
small effusion, positive for crepitus, and full range of 
motion. The left knee revealed no effusion, warmth or 
erythema, positive for crepitus, and full range of motion.  
No trochanteric bursitis bilaterally.  Hips with full range 
of motion. The Veteran underwent bilateral intra-articular 
knee injections.  The assessment was bilateral knee pain and 
right hip pain secondary to osteoarthritis.

A July 2009 VA primary care record reflects that the Veteran 
has chronic pain in his hips, right greater than left, 
associated with gait instability as well as bilateral knees, 
right greater than left. 

During the September 2009 RO hearing, the Veteran testified 
that sometimes his knees are locked when he wakes up in the 
morning.  He also indicated that he had weakness in his legs.  
He testified that his right knee was more painful than his 
left.  With regard to his right hip, he sometimes walks with 
a limp and he stated that his right foot turns to catch his 
balance.  He testified that his pain is pretty much constant.  
The Veteran furthered that his knees and hip limits his 
ability to walk to about one city block due to pain. 

A December 2009 VA joints examination report reflects that 
the examiner reviewed the claims file. The Veteran complained 
of bilateral knee pain and right hip pain.  The Veteran 
reported swelling daily, weakness, and stiffness.  He denied 
any heat and redness in these joints, but stated there is 
instability.  He denies any locking.  As a result of the 
chronic pain he lacks endurance and has fatiguability after 
walking 100 yards.  He stated that flare-ups occur with 
weight-bearing and prolonged sitting and standing.  He does 
not use any assistive devices.  Occasionally, if the pain is 
10 out of 10, he may use a cane just to avoid falls, but used 
it rarely.  He denied dislocation or recurrent subluxation.  
He said his activities of daily living are affected as he 
avoids prolonged standing and walking and avoids long 
distance driving.  He is not employed and there are a 
combination of psychological and medical reasons for his 
inability to be employed. The Veteran stated that he last 
worked in December 2007 as a parking lot attendant, but 
because of the severe cold weather and prolonged standing he 
was not able to continue working.  The Veteran also 
volunteered that he has bipolar disorder and this contributes 
to his inability to be gainfully employed.  

Physical examination revealed that the Veteran walked with a 
mild antalgic gait and limping favoring his left knee.  He 
has a mild genu valgus.  In his knees, there are bilateral 
joint effusions.  There is no warmth or erythema.  There is 
palpable crepitus bilaterally and tenderness to palpation 
along the entire bilateral patellofemoral joint lines.  There 
is guarding by the Veteran due to pain.   In the hip, there 
is tenderness to palpation over the right greater 
trochanteric muscles.  Range of motion of the hips, 
bilaterally were flexion from 0 to 110 degrees with 
discomfort and pain at 110, extension 0 to 29 degrees, 
adduction 0 to 15 degrees, abduction 0 to 40 degrees, 
external rotation 0 to 50 degrees, internal rotation 0 to 20 
degrees.  The hips are painful after repetitions times three 
and range of motion is diminished 10 degrees as a result of 
pain.  Bilateral hips are painful on motion and the range of 
motion is additionally limited by pain, fatigue, weakness, 
lack of endurance, and stiffness following repetitive use 
times three.  

Bilateral knees range of motion is extension to 0 degrees, 
full extension, and flexion 0 to 100 degrees.  There is 
medial and lateral laxity noted bilaterally.  Negative 
Lachman's and negative McMurray's bilaterally.  Bilateral 
knees are painful on motion and the range of motion or joint 
function is additionally limited by pain, fatigue, weakness, 
and lack of endurance following repetitive use times three 
with loss of 5 to 10 degrees in range of motion after 
repetitions due to pain.  X-rays revealed bilateral DJD of 
the knees.  The assessment was bilateral DJD of the knees 
moderate to severe functional limitations requiring narcotic 
medication for pain control.  Right hip DJD as confirmed by 
previous imaging of the right hip with moderate to severe 
functional limitations.  

In a December 2009 addendum, the VA examiner noted that the 
Veteran's limitation in range of motion of the bilateral 
knees is for flexion only, not extension as extension was 
normal at 0 degrees bilaterally.  He furthered that there was 
mild laxity and instability to the knees.

III.  Increased ratings

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A.  Bilateral knees 

Under Diagnostic Code 5003, the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of- motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Under DC 5260, limitation of flexion to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires flexion 
limited to 30 degrees.  A 30 percent rating requires flexion 
limited to 15 degrees.

Under DC 5261, limitation of extension to 5 degrees warrants 
a 0 percent rating.  A 10 percent rating requires extension 
limited to 10 degrees.  A 20 percent rating requires 
extension limited to 15 degrees. 

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II .

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2009).  It also should be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

1.  Left knee

Historically, the Veteran was granted service connection for 
status post arthroscopy of the left knee in a March 2002 
rating decision and a 20 percent disabling rating was 
originally assigned under Diagnostic Codes 5259-5257.  The RO 
stated that a 20 percent rating was assigned under Diagnostic 
Code 5257 for moderate impairment.

In the June 2008 rating decision on appeal, the RO 
recharacterized the Veteran's disability as status post 
arthroscopy, left knee with mild degenerative changes and 
continued the 20 percent rating under Diagnostic Codes 5257-
5003, indicating that the evaluation of the left knee was on 
the basis of instability due to arthritis.  

In a January 2010 supplemental statement of the case (SSOC), 
the RO stated that the Veteran's current 20 percent rating 
for his service-connected left knee disability takes into 
consideration a 10 percent rating for slight (mild) 
instability and a 10 percent rating for degenerative changes 
without a compensable loss of motion.
However, the Board finds that RO's determination is 
inconsistent with the regulations.  In this regard, the 
Veteran's left knee disability was initially granted a 20 
percent disability rating on the basis of moderate recurrent 
subluxation or lateral instability of the knee (see the March 
2002 rating decision).  To reduce the rating from 20 to 10 
percent for instability of the left knee requires compliance 
with the procedural requirements set forth in Section 
3.105(e).  As these requirement are not met, the reduction of 
the Veteran's service-connected left knee disability from 20 
to 10 percent on the basis of instability would be improper.  
Moreover, in the June 2008 rating decision, the RO 
recharacterized the Veteran's left disability to include mild 
degenerative changes.  However, as noted above, consideration 
of a rating for arthritis (resulting in limited or painful 
motion) separate from instability of the left knee should 
have been undertaken by the RO.  The rating could also be 
changed as proposed by the VA if steps for changing the 
diagnosis were followed.  That was not done.

In this case, there is no objective evidence of more than 
moderate instability or subluxation of the right knee during 
the entire appeal period.  Although the Veteran has stated 
that his knee has caused him to be unsteady and that when the 
pain is a 10 out of 10 he uses a cane to balance himself, 
medical evidence of instability has most recently been 
described as mild by the December 2009 VA examiner.  Hence, 
the Veteran is not entitled to a rating in excess of 20 
percent for instability of the left knee under Diagnostic 
Code 5257 because the medical evidence does not reflect 
overall severe instability.

However, as the Veteran has been diagnosed with arthritis the 
Board must consider whether a separate rating for the 
arthritis of the left knee resulting in limited or painful 
motion is warranted.
Considering the evidence of record in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that a separate 10 percent rating for mild 
degenerative changes of the left knee is warranted.  

In this case, the Veteran's left knee results in flexion 
limited, at most, to 90 degrees with normal extension.  
Although the degree of the Veteran's current limitation of 
motion, based on flexion, does not warrant a compensable 
rating under DC 5260; under DC 5003 where there is arthritis 
and some limitation of motion, a 10 percent rating is 
warranted.  In assigning the 10 percent rating for limitation 
of motion, the Board has considered functional loss due to 
pain and other factors set forth in 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca.  In light of the above, the Board finds that 
a 10 percent rating, but no more, based on limitation of 
motion of the left knee is granted.  To that extent, the 
appeal is allowed.

2.  Right knee

Historically, the Veteran was granted service connection for 
osteoarthritis of the right knee in a May 2007 rating 
decision and a 10 percent disabling rating was originally 
assigned under Diagnostic Codes 5299-5003 in contemplation of 
arthritis with painful motion.  

In the June 2008 rating decision on appeal, the RO continued 
the 10 percent rating for osteoarthritis of the right knee 
under Diagnostic Codes 5260-5003 for limitation of flexion of 
the knee due to arthritis.

Considering the objective medical evidence of record in light 
of the above criteria, the Board finds that a rating in 
excess of 10 percent for the Veteran's osteoarthritis of the 
right knee is not warranted.

While the medical evidence shows that there has been some 
limitation of flexion of the right knee- in December 2007 80 
degrees without pain and 110 degrees with pain and most 
recently 100 degrees- such has not been shown to be to an 
extent that would warrant a compensable rating under 
Diagnostic Code 5260.   Thus (per 38 C.F.R. § 4.71a, 
Diagnostic Code 5003), no more than a 10 percent rating is 
warranted.  This is so even considering functional loss due 
to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca.  While the Board is aware of the Veteran's 
complaints of pain, the Veteran's pain is not shown by 
competent, objective evidence to be so disabling to warrant 
even the minimal compensable rating under Diagnostic Code 
5260, much less the next higher, 20 percent rating under that 
diagnostic code.  The Board has also considered the effects 
of additional  functional loss after repetitive use; however, 
limitation to the extent needed for an increased rating is 
simply not shown as a result of these factors.  In addition, 
as the Veteran has normal extension, there is no basis for 
assignment of separate ratings for limited flexion and 
extension.
 
The Board has also considered the applicability of other 
potentially applicable diagnostic codes for rating the 
Veteran's osteoarthritis of the right knee, but finds that no 
higher rating is assignable.  The Veteran has never 
demonstrated or been diagnosed with ankylosis of either knee, 
dislocated semilunar cartilage, or impairment of the tibia 
and fibula.  Therefore, 38 C.F.R. § 4.71a, DCs 5256, 5258, 
and 5262 are not for application.

In reaching this decision, the Board notes that service 
connection has been separately established for right knee 
instability, and symptoms used to evaluate that disability 
may not be used to evaluate the Veteran's loss of range of 
motion.  38 C.F.R. § 4.14.

Consideration has also been given to assigning a staged 
rating; however, at no time during the appeal period has the 
Veteran's osteoarthritis of the right knee warranted a rating 
other than 10 percent.  See Hart, supra.  The preponderance 
of evidence is against the claim; thus, the benefit-of-the-
doubt doctrine is inapplicable, and this issue must be 
denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

B.  Right hip

Historically, the Veteran was granted service connection for 
mild degenerative arthritis of the right hip in a May 2002 
rating decision and a 10 percent disabling rating was 
originally assigned under Diagnostic Codes 5299-5003 in 
contemplation of arthritis with painful motion.  

In the June 2008 rating decision on appeal, the RO continued 
the 10 percent rating for mild degenerative arthritis of the 
right hip under Diagnostic Codes 5252-5003 for limitation of 
flexion of the thigh due to arthritis.

As noted above, under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees; a 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees; and a 40 percent rating is for 
flexion of the thigh that is limited to 10 degrees.  38 
C.F.R. § 4.71a, DC 5252.

Standard range of hip motion is from 0 degrees (on extension) 
to 125 degrees (on flexion) and 45 degrees (on abduction).  
See 38 C.F.R. § 4.71, Plate II.

Considering the pertinent medical evidence in light of the 
above, the Board finds that a higher rating for the right hip 
disability under consideration is not warranted.

Based upon the results of the range of motion findings in the 
December 2007 and December 2009 VA examinations, the 
Veteran's limitation of motion is noncompensable, i.e., 0-
percent disabling.  His right hip flexion is not limited to 
45 degrees - for even a 10 percent rating, much less to the 
required 30 degrees for an even higher 20 percent rating 
under DC 5252.  This is so even considering functional loss 
due to pain and other factors set forth in 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca.  While the Board is aware of the 
Veteran's complaints of pain, the Veteran's pain is not shown 
by competent, objective evidence to be so disabling as to 
warrant even the minimal compensable rating under Diagnostic 
Code 5252, much less the next higher, 20 percent rating under 
that diagnostic code.  The Board has also considered the 
effects of additional functional loss after repetitive use; 
however, limitation to the extent needed for an increased 
rating is simply not shown as a result of these factors

In addition, the Board finds that DC 5250, 5253 and DC 5254 
are not applicable in this case because the evidence does not 
show ankylosis, limitation of abduction, or flail joint of 
the hip.  The Board finds that DC 5251 is not applicable 
because the highest rating available under that diagnostic 
code is 10 percent and the Veteran has already established 
such rating.  38 C.F.R. § 4.71a.

The Board further notes that the various diagnoses of right 
hip disability of record-bursitis and degenerative joint 
disease-do not, in and of themselves provide a basis for any 
higher or additional rating.  Each of the diagnosed 
disabilities is rated on the basis of limited motion, and 
requires consideration of functional loss due to pain and 
other factors.  The Board emphasizes that the rule against 
pyramiding prohibits evaluation of the same disability, and 
the same manifestations of disability, under different 
diagnoses.  See  38 C.F.R. § 4.14 (2009).

Consideration has also been given to assigning a staged 
rating; however, at no time during the appeal period has the 
Veteran's mild degenerative arthritis of the right hip 
warranted a rating other than 10 percent.  See Hart, supra.  
The preponderance of evidence is against the claim; thus, the 
benefit-of-the-doubt doctrine is inapplicable, and this issue 
must be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

C.  Each disability

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.   Additionally, 
the Board finds that at no point during this appeal period 
have the Veteran's bilateral knee disabilities or right hip 
disability on appeal been shown to be so exceptional or 
unusual as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  In this regard, there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating for these issues.  
See Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the 
record does not reflect that the Veteran was hospitalized for 
his service-connected bilateral knee or right hip 
disabilities.  There is no objective evidence revealing that 
the bilateral knee or right hip disabilities alone caused 
marked interference with employment, e.g., employers' 
statements or sick leave records, beyond that already 
contemplated by the schedular rating criteria.  In this case, 
the Board finds that schedular criteria are adequate to rate 
the service-connected disabilities under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 20 percent for status post arthroscopy 
of the left knee on the basis of instability is denied.

A separate 10 percent rating, but no more, for mild 
degenerative changes of the left knee is granted, subject to 
the law and regulations governing the payment of VA 
compensation benefits.

A rating in excess of 10 percent for osteoarthritis of the 
right knee is denied.

A rating in excess of 10 percent for mild degenerative 
arthritis of the right hip is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


